Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12-13, 15-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagner (US Pub App 2018/0273297).

Regarding claim 1, Wagner discloses an automated parcel sortation system comprising: 
a first tier comprising an automated parcel sorter (60) configured to transport a plurality of parcels, each parcel having an assigned shipping destination (Para.53-54); 
a second tier positioned directly beneath the first tier and comprising a plurality of accumulation containers (44), each accumulation container being associated with a shipping destination (Para.53-54); and 
a third tier (61) comprising a parcel accumulation transporter (45) positioned directly beneath the second tier (Fig.2) and configured to transport an accumulation of parcels received from an accumulation container towards a perimeter of the automated parcel sortation system (58), 
wherein the automated parcel sorter is configured to transport a parcel to a position directly above the accumulation container that corresponds to the shipping destination assigned to the parcel, the automated parcel sorter further configured to release the parcel into the accumulation container (Para.58); 
wherein each accumulation container is configured to hold the accumulation of parcels and release the accumulation of parcels to the parcel accumulation transporter when an accumulation threshold within the accumulation container is satisfied (Para.58-59).

Regarding claim 2, Wagner further discloses the automated parcel sorter comprises a plurality of omnidirectional transfer units (46) arranged adjacent one another to form a grid that is horizontally oriented (Fig.2), each omnidirectional transfer unit being configured to move a parcel in each direction along at least two axes (Para.61).

Regarding claim 3, Wagner further discloses the automated sorter further comprises a computerized sortation manager communicatively coupled to the plurality of omnidirectional transfer units (Para.79), wherein the computerized sortation manager is configured to determine a route from a source location at which the parcel is received on the grid to the position above the accumulation container corresponding to the shipping destination assigned to the parcel (Para.100).

Regarding claim 4, Wagner further discloses omnidirectional transfer unit is at least partially detachable from the grid (Fig.2).

Regarding claim 5, Wagner further discloses each omnidirectional transfer unit comprises a first portion forming a first door and a second portion forming a second door (Fig.3), wherein each of the first door and the second door are configured to at least partially open a create a temporary opening within the grid (Para.58), wherein the parcel positioned on the omnidirectional transfer unit is released into the second tier when the temporary opening is created (Para.58).

Regarding claim 6, Wagner further discloses the automated parcel sorter comprises: a plurality of tracks (60) that intersect to form a grid that is horizontally oriented (Fig.2), the grid comprising openings between the tracks that are each positioned above an accumulation container (44) within the plurality of accumulation containers; and one or more autonomous guided vehicles (46) configured to traverse the grid along the plurality of tracks.

Regarding claim 7, Wagner further discloses the one or more autonomous guided vehicles are each configured to determine a route (Para.100) from a source location at which the autonomous guided vehicle receives the parcel to the position above the accumulation container corresponding to the shipping destination assigned to the parcel (Para.53-54).

Regarding claim 8, Wagner further discloses each autonomous guided vehicle determines the route by receiving the route from a remote computer system (70).

Regarding claim 9, Wagner further discloses the one or more autonomous guided vehicles comprises a plurality of autonomous guided vehicles (46) that contemporaneously traverse the grid along different routes (Fig.2), wherein the plurality of parcels are transported in parallel or serially by the plurality of autonomous guided vehicles (46).

Regarding claim 10, Wagner further discloses the parcel accumulation transporter of the third tier comprises a conveyor (Para.59).

Regarding claim 12, Wagner discloses an automated parcel sortation system comprising: 
a first tier (60) comprising a plurality of omnidirectional transfer units (OTUs) (46) arranged to form a grid that is horizontally oriented (Fig.2), each OTU comprising one or more of wheels and rollers (64, 62) to transport a parcel on the grid, the parcel being assigned a shipping destination (Para.53-54); 
a second tier positioned directly beneath the first tier and comprising a plurality of accumulation containers (44), each accumulation container being associated with a shipping destination, wherein the parcel is transported across the grid to a release OTU that is positioned directly above a first accumulation container associated with the shipping destination assigned to the parcel (Para.53-54); and 
a third tier (45) comprising a parcel accumulation transporter positioned directly beneath the second tier and configured to transport an accumulation of parcels received from the first accumulation container towards a perimeter of the automated parcel sortation system (58), 
wherein a partially removable portion of the release OTU is configured to move to create a temporary opening within the grid (47), wherein the parcel is released from the first tier into the second tier via the temporary opening (Para.58).

Regarding claim 13, Wagner further discloses the parcel accumulation transporter comprises a conveyor (Para.59).

Regarding claim 15, Wagner further discloses the first accumulation container is configured to hold the accumulation of parcels and configured to release the accumulation of parcels to the parcel accumulation transporter when an accumulation threshold is satisfied, the accumulation threshold being one or more of an accumulation volume threshold, an accumulation weight threshold, and an accumulation height threshold (Para.58).

Regarding claim 16, Wagner further discloses the partially removable portion of the release OTU comprises one or more doors (47) each rotatably coupled the release OTU and configured to open to create the temporary opening within the grid (Para.58, Fig.3).

Regarding claim 17, Wagner discloses a method for sorting parcels, the method comprising: 
at a first tier and by an automated sorter device (40) without user interaction, transporting a parcel along a horizontal plane to position the parcel above an accumulation container (Para.56) associated with a shipping destination of the parcel, the accumulation container (46) being positioned within a second tier and having a top opening (Fig.2) and a bottom door (47); 
at the first tier and by the automated sorter device without user interaction, releasing the parcel from the first tier into the top opening of the accumulation container (Para.56); 
at the accumulation container in the second tier, receiving and storing an accumulation of parcels comprising the parcel and additional parcels (Para.58); 
at the second tier, automatically and without user interaction, opening the bottom door of the accumulation container to release the accumulation of parcels to a third tier (Para.58); and 
at the third tier (45), transporting the accumulation of parcels away from the accumulation container (Fig.2, toward 58).

Regarding claim 18, Wagner further discloses the bottom door of the accumulation container is opened upon determining that the accumulation of parcels within the accumulation container satisfies an accumulation threshold (Para.58).

Regarding claim 19, Wagner further discloses the automated sorter device comprises an autonomous guided vehicle (46) that moves along a plurality of tracks (60) to transport the parcel across the first tier, the autonomous guided vehicle transporting the parcel according to a route determined for the parcel based at least in part on the shipping destination of the parcel (Para.100).

Regarding claim 20, Wagner further discloses the automated sorter device comprises a plurality of omnidirectional transfer units (OTUs) each comprising one or more of wheels and rollers to transport the parcel to an adjacent OUT (Para.61).

Allowable Subject Matter
Claims 11 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious the claimed invention as set forth in claims 11 and 14 and subsequent dependent claims.  The prior art of record does not disclose or render obvious the parcel accumulation transporter (of the third tier) comprises an autonomous guided vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Zimmerman, Ingram-Tedd, Clark and Lindbo further disclose automated grid sortation systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        

/ASHLEY K ROMANO/Examiner, Art Unit 3652